

115 S3310 IS: To require the Secretary of Labor to award grants to organizations for the provision of transition assistance to members of the Armed Forces who are separated, retired, or discharged from the Armed Forces, and spouses of such members, and for other purposes.
U.S. Senate
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3310IN THE SENATE OF THE UNITED STATESJuly 31, 2018Mr. Bennet (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Labor to award grants to organizations for the provision of transition
			 assistance to members of the Armed Forces who are separated, retired, or
			 discharged from the Armed Forces, and spouses of such members, and for
			 other purposes.
	
		1.Grants for provision of transition assistance to members of the Armed Forces after separation,
			 retirement, or discharge
 (a)In generalThe Secretary of Labor shall, in coordination with the Secretary of Veterans Affairs, award grants to eligible organizations for the provision of transition assistance to members of the Armed Forces who are separated, retired, or discharged from the Armed Forces, and spouses of such members.
 (b)Use of fundsThe recipient of a grant under this section shall use the grant to coordinate for members of the Armed Forces and spouses described in subsection (a) the following:
 (1)Job recruitment training, including résumé assistance and interview training. (2)Behavioral health services.
 (3)Financial services. (4)Legal assistance.
 (5)Educational supportive services. (6)Assistance with accessing benefits provided under laws administered by the Secretary of Veterans Affairs.
 (7)Non-clinical case management. (8)Entrepreneurship training.
 (9)Such other services that may be related to the assistance and services set forth in this subsection as the Secretary of Veterans Affairs determines may lead directly to successful transition to civilian life.
 (c)Eligible organizationsTo be eligible for a grant under this section, an organization shall submit to the Secretary an application containing such information and assurances as the Secretary, in consultation with the Secretary of Labor, may require.
 (d)Priority for hubs of servicesIn awarding grants under this section, the Secretary shall give priority to an organization that provides multiple forms of services described in subsection (b).
 (e)Inclusion in Transition Assistance Program counselingThe Secretary of the military department concerned shall include in the information provided to a member of the Armed Forces during Transition Assistance Program information regarding any recipient of a grant under this section that is located in the community in which that member will reside after separation, retirement, or discharge from the Armed Forces.
 (f)Amount of grantA grant under this section shall be in an amount that does not exceed 50 percent of the amount required by the organization to provide the services described in subsection (b).
 (g)DeadlineThe Secretary of Veterans Affairs shall commence the awarding of grants under this section not later than six months after the date of the enactment of this Act.
 (h)TerminationThe authority to provide a grant under this section shall terminate on the date that is five years after the date on which the Secretary commences the awarding of grants under this section.
 (i)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. (j)DefinitionsIn this section:
 (1)Secretary concernedThe term Secretary concerned has the meaning given such term in section 101 of title 10, United States Code. (2)Transition Assistance ProgramThe term Transition Assistance Program means the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code.